Citation Nr: 0118454	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-12 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 23, 1991 
for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from May 12, 1975 until May 
11, 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 2000 from the New York, New York Regional 
Office (RO) which denied an effective date earlier than April 
23, 1991 for the establishment of service connection for 
schizophrenia.


REMAND

While this case was undergoing development, there was a 
significant change in the law.  In November 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  This law 
provides new notice provisions.  It is in part because of 
these notice and due process concerns that this matter is 
remanded.

This appeal involves an application for an effective date 
earlier than April 23, 1991 for the grant of service 
connection for schizophrenia.  It is the Board's view that 
38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400 (2000) 
set out the specific circumstances for effective dates as to 
the matter under consideration.  However, it does not appear 
that the RO considered the cited regulations when it 
adjudicated the claim on appeal, as the statement of the case 
dated in June 2000 does not contain any discussion of or 
citation to 38 U.S.C.A. § 5110 or 38 C.F.R. § 3.400.  This is 
may be prejudicial to the veteran since without the proper 
regulations as a guide, he may be hindered in fashioning an 
effective or appropriate argument for the claim on appeal.  
Therefore, a remand is required.  38 C.F.R. §§ 19.9, 19.29 
(2000).  It is noted that the RO gave thorough consideration 
to matters concerning clear and unmistakable error in prior 
final rating actions.  That is one method of establishing an 
earlier effective date.  To provide a comprehensive picture, 
however, consideration of the other provisions must be 
undertaken.

Under the circumstances, the case is thus REMANDED to the RO 
for the following actions:

1.  The RO must review the claims 
folder and ensure that all notification 
and development required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107), are fully 
satisfied. 

	2.  After all required notification and 
development has been completed, the RO 
should again take adjudicatory action 
on the appellant's claim.  The RO 
should consider and apply the 
provisions of 38 U.S.C.A. § 5110, and 
38 C.F.R. § 3.400.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued 
which should contain, among other 
things, a summary of and citation to 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the veteran's claims folder should be returned to this 
Board for further appellate review.  No action is required by 
the appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

